Citation Nr: 9908830	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-38 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran had recognized service as a member of the "New 
Philippine Scouts" from June 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In July 1998 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

Although the RO addressed the issue of entitlement to 
nonservice-connected death pension benefits, the record does 
not reflect the appellant has perfected an appeal as to that 
issue.  Therefore, the issue listed on the title page of this 
decision is the only issue properly developed for appellate 
review.


FINDING OF FACT

There is no competent evidence linking the cause of the 
veteran's death to active service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

Service connection can also be granted for chronic pulmonary 
tuberculosis if manifest to a degree of 10 percent or more 
within 3 years of separation from active service.  
38 U.S.C.A. § 1112(a)(3) (West 1991); 38 C.F.R. § 3.307(a)(3) 
(1998).  

Diagnoses of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c) (1998).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b) (1998).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (1998).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In this case, a death certificate reflects that the veteran 
died on October 13, 1986, as a result of acute respiratory 
failure, secondary to chronic obstructive pulmonary disease, 
secondary to chronic bronchitis, pulmonary emphysema with cor 
pulmonale, and probable respiratory pneumonia. 

The veteran's service medical records include a June 1946 
examination report which revealed normal lungs and a negative 
chest x-ray.  A May 1949 separation examination found no 
significant abnormalities of the lungs or chest.  X-ray 
examination of the chest was normal.

Private medical records dated in March 1968 included a 
diagnosis of possible pulmonary tuberculosis.  No opinion as 
to etiology was provided.  

A June 1968 medical report noted the veteran had been treated 
for pulmonary tuberculosis since approximately August 1951.  
The physician noted that no treatment records were available 
for review as they had been either lost or destroyed.

Hospital records dated in October 1970 included diagnoses of 
pulmonary tuberculosis.  No opinion as to etiology was 
provided.

At her personal hearing, the appellant testified she believed 
the veteran's cause of death was due to a service-connected 
disability because he had a chronic cough when they were 
married in November 1949.  Transcript, p. 2 (July 1998).  She 
stated that records show the veteran was under treatment for 
various disorders from September 1952 to March 1968.  Tr., p. 
3.  She also stated that the veteran had received treatment 
prior to 1952, but that she had not made an attempt to obtain 
those records.  Tr., p. 4.

The record reflects the case was held at the RO for more than 
45 days to allow the appellant time to submit additional 
evidence.  However, no additional evidence was added to the 
claims file subsequent to the July 1998 personal hearing.

Based upon the evidence of record, the Board finds no 
competent evidence has been submitted which demonstrates a 
service-connected disability was a principal or contributory 
cause of the veteran's death.  The Board notes the June 1968 
medical report included a diagnosis of pulmonary tuberculosis 
with treatment for this disorder beginning sometime in August 
1951, less than 3 years after the veteran's discharge from 
active service.  However, the physician also stated that the 
clinical records upon which that diagnosis was based were not 
available for review.  

The Board notes there is no evidence indicating that the 
diagnosis of pulmonary tuberculosis subsequently reported as 
having been established in approximately August 1951 may be 
confirmed by acceptable clinical, x-ray, laboratory or 
hospital observation.  As VA law specifically prohibits the 
acceptance of such evidence, the Board finds the June 1968 
medical report insufficient as proof of the onset of the 
disease, or to the requisite degree, within 3 years of active 
service.  See 38 U.S.C.A. § 1112(a)(3); 38 C.F.R. § 3.374(c).

The only other evidence in support of the assertion that the 
veteran's death was linked to a service-connected disability 
is the appellant's own statements.  The Board notes the Court 
has held that competent medical evidence requires a medical 
opinion or diagnosis by a person with specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Although the appellant sincerely believes the veteran's death 
was the result of a service-connected disability, she is not 
competent to provide a medical opinion.  The Court has held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93.  Therefore, the Board finds that the 
appellant has not submitted evidence of a well-grounded claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a).

The Board further finds that the appellant has not identified 
the existence of evidence with the requisite specificity to 
warrant additional development.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals
